TONY STONE IMAGES

 

 

DATED 3 DECEMBER 1998

 

(1) LEWIS BLACKWELL

 

- and -

 

(2) TONY STONE IMAGES

 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

 

 

TONY STONE IMAGES IS PART OF GETTY IMAGES

TONY STONE IMAGES LIMITED 101 BAYHAM STREET LONDON NW1 0AG MAIN SWITCHBOARD (44)
171 267 8988

DIRECT LINE TO SALES (44) 171 544 5533 DIRECT FAX TO SALES (44) 171 544 3334 WEB
SITE: http://www.getty.images.com

REGISTERED No.348735 REGISTERED OFFICE GETTY IMAGES LIMITED 101 BAYHAM STREET
LONDON NW1 0AG



--------------------------------------------------------------------------------

THIS AGREEMENT is made the third day of December 1998

 

BETWEEN:

 

(1) LEWIS BLACKWELL of 17a Pond Street, London, NW3 2PN (“the Executive”) and

 

(2) TONY STONE IMAGES whose registered office is at 101 Bayham Street, London,
NW1 0AG (“the Company”).

 

WHEREBY it is agreed as follows:-

 

1. Definitions & Interpretation

 

1.1 In this Agreement the following expressions shall unless the context
otherwise requires bear the following meanings:-

 

“the Act”   the Employment Rights Act (1996) “Associated Company”  

any company which for the time being is:

(a) a holding company (as defined in Section 736 of the Companies Act 1985) of
the Company; and/or

(b) a subsidiary (as defined in Section 736 of the Companies Act 1985) of any
such holding company (other than the company) or of the Company; and/or

(c) any other company on behalf of which the Executive carries out duties at the
request of the Company

“Group Operating Profit”   operating profit before interest currency losses or
gains and tax “Intellectual Property”   rights in or to patents industrial
designs copyright trade secrets know-how and trademarks and any other intangible
property created through the application of intellect to technical or commercial
matters and capable of proprietary distinction and definition “Managing Director
Tony Stone Images” (MD TSI)   Don Smith or whosoever is appointed in his place
by the Company “The Stock Exchange”   The International Stock Exchange of the
United Kingdom and the Republic of Ireland Limited



--------------------------------------------------------------------------------

1.2 Any reference in this Agreement to any statute or statutory provision shall
be construed as including a reference to that statute or statutory provision as
from time to time amended modified extended or re-enacted whether before or
after the date of this Agreement and to all statutory instruments orders and
regulations for the time being made pursuant to it or deriving validity from it.

 

1.3 Unless the context otherwise requires words denoting the singular shall
include the plural and vice versa and words denoting any one gender shall
include all genders and words denoting persons shall include bodies corporate
unincorporated associations partnerships and individuals.

 

1.4 Unless otherwise stated references to clauses, sub-clauses, paragraphs and
sub-paragraphs relate to this Agreement.

 

1.5 Clause headings do not affect the interpretation of this Agreement.

 

2. Appointment

 

2.1 The Company shall employ the Executive and the Executive shall serve the
Company as TSI International Creative Director commencing on a date to be agreed
and shall continue thereafter until this Agreement is terminated in accordance
with Clause 11 hereof or by the Executive giving to the Company not less than
three calendar months’ notice or by the Company giving to the Executive not less
than six calendar months’ notice.

 

3. Duties of Employment

 

3.1 The Executive shall unless prevented by ill health or other incapacity
devote the whole of his time and attention to the performance of his duties
hereunder and shall faithfully and diligently exercise such powers and perform
such duties in relation to the Company or any Associates Company as may from
time to time be vested in or assigned to him by the MD TSI at such place or
places within the United Kingdom as the MD TSI shall determine and shall obey
and comply with all proper orders and directions from time to time given or made
by the MD TSI. The Executive’s normal place of work shall be 101 Bayham Street,
London, NW1 0AG or such other place as the Company shall reasonably require. The
Executive may be required to travel on business from time to time subject to
Clause 6.1.

 

3.2 If the Company requires the Executive to work at a place which would
reasonably oblige the Executive to move permanently from his then normal place
of residence, the Company shall reimburse the Executive (on production of the
necessary receipts or vouchers) for all removal and relocation expenses directly
and reasonably incurred as a result of the Company’s requirements in accordance
with the Company’s then current policy for relocation of executives.

 

3.3 The Executive’s hours of work are the normal hours of the Company being
9.15am to 5.15pm Monday to Friday each week together with such additional hours
as may be necessary properly to fulfil his duties.

 

4. Salary

 

4.1 The Company shall pay to the Executive a salary at the rate of £125,000 (one
hundred and twenty five thousand pounds) per annum such salary to be reviewed
six months after the Executive’s start date, then in April 2000 and annually
thereafter, and to accrue from day to day and to be payable by monthly
instalments in arrears on or before the last working day of each calendar month.



--------------------------------------------------------------------------------

4.2 The Company shall if it deems it necessary to do so be entitled to suspend
the Executive but shall during such suspension continue to pay the Executive in
accordance with the provisions of this Clause.

 

5. Bonus Scheme and Share Options

 

5.1 The Executive shall be entitled to participate in a bonus scheme, the
details of which are to be agreed between the Executive and the MD TSI. Such
bonus to be a maximum of up to 40% of the Executive’s gross annual salary, 50%
of which to be based on the achievement of agreed personal performance targets,
and 50% of which to be based on TSI revenue and profit targets, unless otherwise
agreed in writing by both parties. Any bonus payable under this scheme will be
effected in the month immediately following the Getty Images, Inc. annual
accounts being finalised. The bonus scheme will be reviewed annually.

 

5.2 The Executive shall be eligible to receive 17,000 Getty Images Share Options
upon joining the Company, and thereafter, at the discretion of the MD TSI. Share
options are granted under the rules of the Getty Images Stock Incentive Plan. A
copy “Non-Qualified Stock Option Agreement” is attached for the purposes of
illustrating the key terms of the plan.

 

6. Expenses

 

6.1 The Company shall reimburse to the Executive, subject to the Executive
producing proper receipts or vouchers, all travelling hotel entertainment and
out of pocket expenses which may reasonably and properly be incurred in the
performance of the Executive’s duties pursuant to this Agreement.

 

6.2 The Company shall provide a fully expensed car purchased from new to a
maximum value of £25,000 which the Executive may use for business and personal
purposes. Should the Executive choose to receive cash in lieu of a car, the
annual increase to salary will be £7,500.

 

7. Pension and Additional Benefits

 

7.1 The Company shall make a contribution equivalent to 7% of the Executive’s
annual gross salary to a private pension scheme or to the company pension scheme
effective from the Executive’s commencement date, as the Executive so chooses.
If the Executive chooses to join the company pension scheme, the Executive will
contribute 2% of the Executive’s annual gross salary and be able to make
additional voluntary contributions through the Salary Sacrifice Scheme. A
summary of the benefits of the company pension scheme, including Life Insurance
Benefits and Long Term Incapacity Benefits, can be found in the enclosed booklet
“Your Pension and Employee Benefit Plan.”

 

8. Holidays

 

8.1 The Executive shall be entitled in addition to UK public holidays to 25
working days holiday in every calendar year taken at such time or times as may
be agreed between the Executive and the MD TSI.



--------------------------------------------------------------------------------

8.2 For the holiday year commencing January 1998 the Executive will be entitled
to such proportion of his annual holiday entitlement as is equal to the
proportion of that holiday year during which the Executive is employed by the
Company.

 

8.3 The Executive may with the prior written consent of the company carry
forward any unused part of his holiday entitlement to a subsequent holiday year.
Holidays not taken in any calendar year and not carried forward will be lost.

 

8.4 The Executive’s entitlement to holiday shall accrue pro rata through each
year of the appointment under this Agreement.

 

8.5 In the event of termination of his employment for whatever reason, the
Executive shall be entitled to pay in lieu of outstanding holiday entitlement.
The Executive will be required to repay the Company any holiday taken in excess
of his actual pro rata entitlement.

 

9. Sickness

 

9.1 If you are absent through sickness or injury, you must comply with the
company’s requirements for reporting your absence, as explained in Annex 3 IF
YOU ARE SICK accompanying this statement and contained in the staff handbook.
You should familiarise yourself with these requirements.

 

9.2 During absence for illness (which includes injury or other disability) you
will be entitled to receive a sick pay allowance in accordance with, and subject
to, the provisions set out in Annex 3 IF YOU ARE SICK from the information in
the staff handbook under the heading PAYMENT DURING SICKNESS ABSENCE.

 

10. Paternity Leave

 

Paternity Leave is provided by the Company.

 

11. Termination

 

The Company may terminate summarily the employment of the Executive under this
Agreement without payment in lieu of notice:-

 

11.1 If the Executive shall have committed any serious breach or repeated or
continued (after warning) any material breach of any of the terms of this
Agreement;

 

11.2 If the Executive shall (whether or not in the course of his employment)
have been guilty of gross misconduct or conduct likely to bring the business of
the Company or any Associated Company into disrepute or of conduct calculated or
likely to prejudice the interests of the Company or any Associated Company;

 

11.3 If the Executive shall have committed any act of bankruptcy or made any
composition or entered into any Agreement with his creditors generally;

 

11.4 If the Executive shall have been convicted of any criminal offence
punishable by a term of imprisonment.

 

11.5 The Company shall have the right lawfully to terminate this Agreement with
immediate effect by giving notice of such termination and by paying to the
Executive, in lieu of salary and other benefits pursuant to this Agreement, an
amount equal to the basic salary



--------------------------------------------------------------------------------

which the Executive would have earned from then until the first date upon which
his employment could, apart from this Clause 11.5, have been lawfully terminated
together with a further sum equivalent to the value of benefits to which the
Executive would have been entitled during such period, to the extent that the
Executive does not in fact receive those benefits for the whole or part of such
period. Any such payment to the Executive will be subject to tax and other
statutory deductions required from time to time.

 

11.6 If this Agreement is terminated by notice given by either party to the
other, whether pursuant to Clause 2.1 or otherwise, or if the Executive wishes
to resign with immediate effect but the Company refuses to accept such
resignation and requires the due period of notice to be given by the Executive,
then:

 

11.6.1 the Company shall be under no obligation to vest in or assign to the
Executive any powers or duties or to provide work for the Executive [but the
Company may at its discretion provide suitable work for the Executive to be
undertaken at the Executive’s home and the Company may require the Executive to
carry out special duties or projects]; and

 

11.6.2 the Company may at any time or from time to time during such notice
period deny the Executive access to any premises of the Company; and

 

11.6.3 salary and all benefits will not cease to be payable or available to the
Executive by reason only of that exclusion of the Executive from any premises of
the Company until the expiry of such notice period.

 

11.7 On the termination of this Agreement for whatever reason the Executive
shall:

 

11.7.1 comply with the provision of Clause 13.1

 

11.7.2 immediately deliver to the company or to its order all books, documents,
papers (including copies) plan, prototypes, computer software materials, keys
and other property of or relating to the business of the Company or its
Associates Companies then in his possession or which are or were last under his
power or control.

 

11.8 The Executive shall not at any time after termination of this Agreement
wrongfully represent himself as being employed by or connected in any way with
the Company or any Associated Company.

 

12. Restrictions on Activities during Employment

 

The Executive shall not during the continuance of his employment hereunder
without the written consent of the Company be engaged or interested either
directly or indirectly in any capacity in any other trade business or occupation
whatsoever, provided that this provision shall not prohibit the Executive being
interested as a bona fide investor in any securities of any company listed or
dealt in on The Stock Exchange, the Unlisted Securities Market of The Stock
Exchange or any other recognised securities market provided that such interest
(together with that of his family being his spouse and children under the age of
18) shall not exceed 5% of those securities.

 

The Company has agreed that this does not preclude the Executive from his work
as an author, lecturer and creative expert, which shall be limited to 15 working
days in any twelve calendar month period, unless otherwise agreed by both
parties in writing.



--------------------------------------------------------------------------------

13. Confidentiality

 

13.1 The Executive shall not during the continuance of his employment hereunder
or at any time thereafter use other than for the benefit of the Company or any
Associated Company nominated by the Company or as required by law disclose or
make accessible to any other person firm or company any of the confidential
information trade secrets formulae or methods of doing business of the Company
or any Associated Company or its or their customers and other business
associates. This restriction shall cease to apply to information or knowledge
which may legitimately come into the public domain.

 

14. Intellectual Property

 

14.1 If the Executive shall while employed by the Company discover or create any
Intellectual Property whether alone or jointly with others which is connected
with or which in any way affects or relates to the business of the Company or of
any Associated Company or is capable of being used or adapted for use therein or
in connection therewith she shall forthwith disclose it to the Company and
subject to the rights of the Executive under the Copyright, Designs and Patents
Act 1988 such Intellectual Property shall belong to an be the absolute property
of the Company or such Associated Company as the Company may nominate.

 

14.2 The Executive shall be entitled to a non-exclusive right to use, at all
times, such Intellectual Property belonging to the Company pursuant to Clause
14.1

 

14.3 The Executive if and whenever required so to do (whether during or after
the termination of this Agreement) shall at the expense of the Company (or its
nominee) apply or join in applying or assist the Company to apply for letters
patent design registration or other similar protection in the United Kingdom or
any other part of the world for any such Intellectual Property and execute
instruments and do all things necessary for vesting the said letters patent or
other similar protection when obtained and all right title and interest to and
in the same in the Company (or its nominee) absolutely and as sole beneficial
owner or in such other person as may the Company shall require.

 

14.4 The Executive hereby agrees that neither during the currency of this
Agreement nor subsequently will he do any act or thing which may prejudice the
application for the grant or the validity of any patent design right or other
monopoly right in any Intellectual Property which is the property of the Company
or any Associated Company.

 

15. Consequences of Termination

 

UPON the termination of this Agreement howsoever arising:-

 

15.1 such of the provisions of this Agreement as are expressed to have effect
after termination shall do so but without prejudice to any rights or remedies of
the parties whether accrued or arising on termination; and

 

15.2 the provisions of Clause 13 and 14 of this Agreement relating to
Confidentiality and Intellectual Property shall bind the Executive’s personal
representatives.

 

16. Restrictions on Termination

 

The Executive covenants with the Company that he will not for the period of
twelve months after ceasing to be employed under this Agreement without the
prior written consent of the



--------------------------------------------------------------------------------

Company in connection with the carrying on of any business in competition with
the business of stock photography of the Company on his own behalf or on behalf
of any person firm or company directly;

 

16.1 seek to procure orders from or do business with any person firm or company
who has at any time during the twelve months immediately preceding such cesser
done business with the Company.

 

Provided that nothing in this Clause shall prohibit the seeking or procuring of
orders or the doing of business not relating or similar to the business of the
Company described above.

 

17. Reconstruction or Amalgamation

 

If before the expiration of this Agreement the employment of the Executive under
this Agreement is terminated by reason of the liquidation of the Company for the
purpose of reconstruction or amalgamation and the Executive shall be offered
employment with any concern or undertaking resulting from such reconstruction or
amalgamation for a period not less than the unexpired term of this Agreement and
on terms and conditions not less favourable than the terms of this Agreement
then the Executive shall have no claim against the Company in respect of the
termination of his employment hereunder by reason of such liquidation.

 

18. Notices

 

Any notice to be given hereunder shall be in writing and shall be sufficiently
served if sent or delivered in the case of the Company to its registered office
for the time being and in the case of the Executive to her in person or to her
usual or last known place of residence and may be sent by prepaid post or
delivered by hand and proof of dispatch by one of these methods shall be deemed
to be proof of receipt in the case of notices sent by first class prepaid post
within the United Kingdom forty-eight hours after the time of posting and
otherwise in the normal course of delivery.

 

No form of notice by electronic means, cable or telex will be acceptable.

 

19. Disciplinary and Grievance Procedures

 

19.1 The Executive is subject to the Company’s disciplinary rules and
disciplinary procedures. These rules and procedures are non-contractual and may
be varied by the Company from time to time.

 

19.2 If the Executive has any grievance relating to his employment (other than
one relating to a disciplinary decision) he should refer such grievance to the
directors of the Company for resolution.

 

20. Previous Agreements

 

This Agreement supersedes all or any previous contract of service between the
company or any subsidiary or Holding Company and the Executive and any such
contracts shall be deemed to have been terminated by mutual consent as from the
date on which his employment hereunder shall commence.



--------------------------------------------------------------------------------

21. Statutory Statement

 

The information contained herein and in the schedule constitutes a written
statement of the terms of employment of the Executive in compliance with the
provisions of the Act.

 

22. Law

 

This Agreement is governed by and shall be construed in accordance with the laws
of England.

 

IN WITNESS whereof the Company and the Executive have executed and delivered
this Agreement as a deed on the date first stated above.



--------------------------------------------------------------------------------

The Schedule

 

In accordance with the Employment Rights Act 1996 the following terms of the
Executive’s employment apply on the date of the Agreement to which this is a
schedule.

 

1. Commencement of Employment

 

To be agreed.

 

2. Job Title and Specification

 

The Executive’s job title is TSI International Creative Director.

 

The Executive’s job specification will follow.

 

3. Principal Place of Work

 

The Executive’s principal place of work is 101 Bayham Street, London, NW1 0AG.

 

4. Disciplinary Procedure

 

The Executive has been notified where a copy is available for inspection of the
Company’s Disciplinary Procedure which may be updated from time to time by the
Company.

 

5. Grievance and Appeals Procedure

 

The Executive has been notified where a copy is available for inspection of the
Company’s Grievance Procedure which may be updated from time to time by the
Company.

 

6. Holiday

 

The Executive is entitled to 25 working days weeks holidays with pay - see
Clause 8 of the Agreement. The Executive’s entitlement to holiday will accrue
pro rata through each calendar year or part thereof of employment.

 

On the cessation of employment for whatsoever reason an adjustment shall be made
to the final payment of salary to the Executive by way of additional payment of
salary in respect of holidays accrued if appropriate.

 

7. Remuneration

 

See Clause 4.

 

8. Hours of Work

 

The hours of work will be from 9.15am to 5.15pm, Monday to Friday, and any such
hours as may be necessary or required from time to time.

 

9. Sickness or Injury

 

See Clause 9.



--------------------------------------------------------------------------------

10.   Notices

 

See Clause 18.

 

EXECUTED AND DELIVERED as a

   )     

deed by TONY STONE IMAGES

   )     

acting by

   )           )     

Don Smith

   )    /S/    DON SMITH

(a director)

   )           )     

and

   )     

Warwick Woodhouse

   )    /S/    WARWICK WOODHOUSE

(a director / secretary)

   )     

SIGNED AND DELIVERED as a deed

   )     

by the said LEWIS BLACKWELL

   )    /S/    LEWIS BLACKWELL

in the presence of JAN BURNEY

   )    /S/    JANET H. BURNEY